Citation Nr: 1002446	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer, from May 20, 1988, to October 3, 1989, on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer, from October 4, 1989, on appeal from an 
initial grant of service connection.

3.  Entitlement to a compensable evaluation for the residuals 
of a right knee cartilage injury, from September 24, 1987, to 
October 3, 1989, on appeal from an initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee cartilage injury, from October 
4, 1989, on appeal from an initial grant of service 
connection.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military duty from January 1943 to 
October 1945. The Veteran was a prisoner-of-war of the German 
Government from February 1944 to May 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Veteran relocated to 
the State of Florida and as such, his claim is now being 
processed by the RO located in St. Petersburg, Florida.

The Veteran's appeals for increased ratings for his ulcer and 
right knee disability were initially before the Board in 
August 1991.  At that time, the ulcer disability was 
evaluated as 10 percent disabling and the right knee 
condition was assigned a noncompensable evaluation.  These 
issues were remanded to the RO for additional development.  
While the claim was being developed and reviewed by the RO, 
an RO hearing officer issued a decision in April 1995 that 
granted a 10 percent rating for the right knee disability, 
effective November 2, 1994.  A July 1996 rating decision 
increased the evaluation for the duodenal ulcer to 20 
percent, effective October 3, 1989.  This rating action also 
changed the effective date of the 10 percent evaluation for 
the right knee disability to October 3, 1989.  The Veteran 
continued to express disagreement with the evaluations 
assigned and thus they remained on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

In June 1999, the Board again remanded the two issues for the 
purpose of obtaining additional information, including the 
accomplishment of VA examinations.  The Board in January 2003 
then denied increased evaluations for the Veteran's service-
connected duodenal ulcer and right knee disability.  The 
Veteran was informed of that action and he subsequently 
appealed to the US Court of Appeals for Veterans Claims 
(hereinafter the Court).

After reviewing the January 2003 Board Decision, the Court 
vacated the decision with respect to these issues based 
principally on a finding of an inadequate VA knee examination 
based on functional impairment.  The Court did not 
specifically comment on the issue involving the duodenal 
ulcer other than to note that another examination of the 
ulcer should occur.  Thus, in February 2006, the Board 
remanded the appeal to comply with the Court's decision.  In 
October 2008, the Board remanded the appeal again.  The claim 
has since been returned to the Board.

The Veteran advised VA in a letter dated in April 2009 that 
he was no longer represented by an attorney and was 
representing himself.  The power of attorney was revoked on 
April 23, 2009.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Board has complied with the 
mandates of the Court and to provide a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Court has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was remanded to the Board by the Court primarily 
because it found that the Board failed to ensure compliance 
with a prior Board remand order per Stegall.  The Court noted 
that in the Board's September 1999 remand, it was ordered 
that VA schedule the Veteran for medical examinations and as 
to the right knee the medical examiner was to include in the 
report his or her opinion as to the degree to which pain and 
weakness contribute to any current impairment of the function 
of the right knee.  

The Veteran was examined by VA in December 1999.  At that 
time, the Veteran complained of pain in the right knee with 
occasional weakness.  The examiner noted that the Veteran 
experienced flare-ups once in a two month period which may 
last one to two days.  The examiner noted that the flare-ups 
were precipitated by walking for 15 to 20 minutes and 
alleviated by medication.  The examiner also noted pain on 
flare-ups.  He stated that the effects of the condition on 
the Veteran's usual occupation and daily activities were that 
he is retired and must walk slower.  Motion was from 0 to 130 
degrees and pain on motion began at 130 degrees.  Guarding on 
passive range of motion was noted.  Functional limitations on 
standing and walking were noted to be slow normal gait.  The 
Court stated that nowhere in the report did the examiner 
opine as to the degree to which pain and weakness contributed 
during flare-ups  to the functional impairment of the right 
knee.  Rather, the Court said, the examiner merely offered 
her opinion on the existence and frequency of the flare-ups 
and how the flare-ups caused a limited range of motion, pain 
at flexion of 90 degrees and caused the Veteran to walk 
slower.  

The Court pointed out that the December 1999 VA examiner did 
not opine as to the degree to which pain and weakness 
contributed during flare-ups to the functional impairment of 
the right knee.  It was noted that the examiner did not 
provide an opinion as to the degree or severity that the pain 
or weakness had on his range of motion, his ability to walk, 
or his ability to function in general during flare-ups.  The 
Court found that therefore, the examination was inadequate 
and that the Board's reliance on an inadequate examination 
violated Stegall.  The Court directed that the Board obtain a 
new examination which complied with the direction in the 
September 1999 remand.  

In response to the Court decision, in February 2006, the 
Board remanded the claim for another examination.  The 
Veteran was examined in July 2006.  In September 2007, the 
Board remanded the claim to have the Veteran reexamined for 
the right knee disorder since the Board found that the July 
2006 VA examination was inadequate.  It was noted that the 
examination did not adequately address DeLuca factors, which 
was the basis for the Court's action in vacating the prior 
Board decision.  The Veteran was examined by VA in June 2008.  
In October 2008, the Board remanded this claim again finding 
that the examiner once again did not discuss the DeLuca 
factors, which was the basis for the Court remand in July 
2005.  The Board found that the AMC did not comply with its 
remand instructions in June 2008.  

Regretfully, the Board finds that it is necessary to again 
remand this claim to the RO.  The Board is required by law to 
ensure that the mandates of the Court are followed on remand.  
The March 2009 VA examination which was conducted in response 
to the October 2008 Board remand again did not address the 
DeLuca requirements necessary to evaluate the right knee 
disorder as required by the Court.  The right knee was to be 
examined for degrees of range of motion and any limitation of 
function of the parts affected by limitation of motion.  The 
examiner was requested to determine whether the right knee 
exhibits weakened movement, excess fatigability, or 
incoordination, and, if feasible, these determinations should 
be expressed in terms of the degree of additional range of 
motion lost or favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or incoordination.  
The examiner should was also asked to express an opinion as 
to the degree to which pain could significantly limit 
functional ability during flare-ups or on use.

The March 2009 VA examiner noted that the Veteran reported 
severe flare-ups every one to two months precipitated by 
prolonged activity, walking.  It was noted that the Veteran 
reported that he was unable to stand for more than a few 
minutes and unable to walk more than a few yards.  The 
examiner reported that the Veteran had pain on repetitive 
motion with no additional limitation of motion after three 
repetitions.  These findings offer no more information 
regarding functional impairment than documented in December 
1999, and the Court has found that this is inadequate.  The 
examiner has not offered an opinion regarding functional 
impairment caused by the right knee as mandated by the Court.  
That is, he did not discuss objective findings that relate to 
functional impairment and the examiner did not provide an 
opinion as to the degree or severity that the pain or 
weakness had on the Veteran's his range of motion, his 
ability to walk, or his ability to function in general during 
flare-ups.  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
must consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here the 
Veteran has reported symptoms of weakness and swelling as 
well as flare-ups.  The VA examiner did not offer objective 
findings regarding the functional impairment caused by the 
Veteran's right knee disorder.  Additionally, the only 
opinion offered by the examiner, a physicians' assistant, 
addressed the etiology of the service-connected right knee 
disorder, relating it to service.  This opinion was not the 
one requested by the Board and the information provided is 
not material to this claim for an increased evaluation.   

As to the service-connected duodenal ulcer disorder, in 
September 2007, the Board remanded that claim for an 
examination in October 2008.  The examiner was specifically 
told to comment on the June 2006 VA "breath test".  The 
September 2009 VA examiner, a physicians assistant, failed to 
address the June 2006 VA breath test as mandated by the 
Board.  As noted above, if any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action must be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Have the Veteran examined by an 
orthopedist.  The claims file and a 
complete copy of this remand must be made 
available to the examiner for review, and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies, including X-rays, should be 
accomplished.  Specifically, the examiner 
must conduct range of motion studies on 
the right knee noted in degrees.  The 
examiner must note if there is ankylosis, 
or instability. 

If there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  If there is not, the 
examiner must so state.  The examiner 
must determine whether objective 
examination reveals the presence of less 
or more movement than normal, weakened 
movement, excess fatigability, or 
incoordination.  The examiner must 
determine whether repetition causes 
additional limitation of right knee 
motion.  Then, after reviewing the 
Veteran's complaints, the medical 
history, and the results of diagnostic 
testing, the examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the Veteran experiences functional 
impairments, including weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence 
of muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
right knee disability.  The examiner must 
also provide an opinion on whether the 
Veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
right knee pathology.   

The examiner must provide an opinion as 
to the degree or severity that any pain 
or weakness had on the Veteran's range of 
motion, his ability to walk, or his 
ability to function in general during 
flare-ups.    A complete rationale for 
all opinions must be provided.

2.  Refer the claims file to the VA 
clinician who examined the Veteran in 
February 2009 for his service connected 
ulcer disorder.  The clinician must 
review the June 2006 "breath test" and 
offer an addendum on the finding as it 
relates to the Veteran's service 
connected ulcer disorder.  Complete 
rationale must be provided for all 
findings or conclusions drawn.  If the 
February 2009 examiner is no longer 
available, have the file reviewed by 
another examiner who should comment on 
the impact if any of the June 2006 
"breath test", on the service-connected 
ulcer disorder and provide rationale for 
any findings noted.  

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of the orthopedic examination.  If 
the requested report does not include 
fully detailed descriptions of pathology 
or does not include fully adequate 
responses to the specific opinion 
requested concerning functional 
impairment , the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim 
should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


